608 F.2d 306
SEABOARD ALLIED MILLING CORP. et al., Petitioners,v.INTERSTATE COMMERCE COMMISSION et al., Respondents.BOARD OF TRADE OF the CITY OF CHICAGO et al., Petitioners,v.INTERSTATE COMMERCE COMMISSION et al., Respondents.
Nos. 77-1729, 77-1770.
United States Court of Appeals,Eighth Circuit.
Oct. 29, 1979.

John H. Caldwell, Washington, D.C., argued, for petitioners in case no. 77-1729, Seaboard Allied Milling Corp., et al., and on brief, for petitioners-intervenors Southeastern Poultry and Egg Assn.
Robert L. Thompson, App. Sec., Antitrust Div., U.S. Dept. of Justice, Washington, D.C., argued, for respondent, United States.
Harold E. Spencer (argued), Thomas F. McFarland, Jr., and Richard S. M. Emrich, III, Chicago, Ill., and W. Thomas McGhee, St. Louis, Mo., on brief, for petitioners, Board of Trade of the City of Chicago, et al.
Mark L. Evans, Gen. Counsel and Charles H. White, Jr., Associate Gen. Counsel, ICC (argued), Washington, D.C., on brief, for respondent, Interstate Commerce Commission.
Wandaleen Poynter, Jacksonville, Fla.  (argued), Charles N. Marshall, Washington, D.C.  (argued), Richmond C. Coburn, Adrian L. Steel, Jr., St. Louis, Mo., and Michael Boudin, Washington, D.C., on brief, for Railroad, intervenors-respondents.
Rufus L. Edmisten, Atty. Gen., Richard L. Griffin, Associate Atty. Gen., Raleigh, N.C., on brief, for State of North Carolina.
John C. Noonan and Arthur J. Cerra, Kansas City, Mo., Peter A. Greene and Neal A. Jackson, Washington, D.C., on brief, for petitioners-intervenors Southeastern Poultry and Egg Association.
Theodore L. Sendak, Atty. Gen. of Indiana, William G. Mundy, Deputy Atty. Gen., Indianapolis, Ind., on brief, for intervenor-petitioner, State of Indiana, et al.
Before GIBSON, Chief Judge, and HEANEY and BRIGHT, Circuit Judges.

ORDER

1
The United States Supreme Court reversed the earlier judgment of this court,1 and remanded these causes to us for further proceedings.  Southern Railway Co. v. Seaboard Allied Milling Corp., --- U.S. ----, 99 S. Ct. 2388, 60 L. Ed. 2d 1017 (1979).


2
The Supreme Court in a unanimous decision, with Justice Powell not participating, held "that the Commission's 'no investigation' decision is not reviewable."  Therefore, the appeals in these causes are dismissed for lack of subject matter jurisdiction.



1
 The earlier opinion was reported at 570 F.2d 1349 (8th Cir. 1978)